DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants reply filed on 1/22/2021 has been acknowledged. Claims 1, 3-5, 8-18, 23, 25-26, and 32-34 are pending. Claims 7 and 24 have been cancelled. Claims 1, 8, 13, 23, and 25 have been amended.
Claims 1, 3-5, 8-18, 23, 25-26, and 32-34 are under examination.

Information Disclosure Statement
Applicant’s IDS filed 10/27/2020 and IDS filed 1/22/2021 are acknowledged. Signed copies are attached hereto.
Rejections Withdrawn
The rejection of claims 1, 3-5, 7, 16-18, 23-24, and 32-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of applicant’s amendment to the claims.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is dependent on a canceled claim.  Appropriate correction is required.


Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-15, 17, 23, 25-26, and 32 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilic (WO 2017/106656 A1 , published June 22, 2017).
In regards to amended claims 1 and 23, Bilic teaches a method for treating cancer consisting essentially of administering to a patient in need thereof, over a period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimitinib or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer (Page 276, Lines 23-33). Bilic teaches that the PD-1 binding antagonist is an anti-PD1 antibody, Nivolumab (Page 139, Lines 5-6). Bilic teaches that the PD-1 binding antagonist is an anti-PD1 antibody, pembrolizumab (Page 139, Lines 5-6).

Applicant’s Arguments for Rejection Under 35 USC §102(a)(1)
Applicant asserts that Bilic does not disclose all of the limitations of the claims as amended herein as arranged in the claim, and therefore does not anticipate the present claims. Bilic broadly discloses "molecules (e.g., humanized antibody molecules) that bind to Programmed Death 1 (PD-1) with high affinity and specificity. Nucleic acid molecules encoding the antibody molecules, expression vectors, host cells and methods for making the antibody molecules are also provided. Pharmaceutical compositions and dose formulations comprising the antibody molecules are also provided. The anti-PD-1 antibody molecules disclosed herein can be used (alone or in combination with other agents or 
The purported possible PD-1 inhibitors alleged by Bilic that can be combined with other agents include those described, inter alia, on page 104, line 31 through page 133, line 8; page 138, line 38 through page 140, line 22; page 145, line 19 through page 148, line 28. That is, the list of possible PD-1 inhibitors that can be used in combination with other agents covers hundreds of inhibitors and is so extensive that it covers over more than 35 pales. 
The purported possible combinations agents that can be combined with an anti-PD-1 antibody include those described, inter alia, on page 11, line 29 through page 35, line 40; page 40 line 5 through page 45, line 31; page 60, line 20 through page 71; page 83 line 24 through page 104, line 29; page 140, line 24 through page 143, line 10; page 148, line 30 through page 194, line 31; page 198, line 25 through page 199, line 23; page 203 line 22 through page 206, line 8. That is, the list of possible combination agents that Bilic asserts can be combined with a PD-1 inhibitor covers thousands of agents and is so extensive that it covers over more than 100 pages. 
As a result, the possible PD-1 inhibitors and combination agents which could be combined according to Bilic results in hundreds of thousands possible combinations. 
However, the only specific combinations tested and disclosed in Bilic are those described in Examples 2, 3, 4, 6 and 7. Example 2 of Bilic describes an in vivo pharmacology study of "an exemplary anti-PD-1 antibody" with compound A21, which is an IAP inhibitor. Example 3 of Bilic describes an in vivo pharmacology study of "an exemplary anti-PD-1 antibody" with compound A19 (panobinostat), which is a DAC inhibitor. Example 4 of Bilic describes an in vivo pharmacology study of "an exemplary anti-PD-1 antibody" with compound A40 (ibrutinib), which is a BTK inhibitor. Example 6 of Bilic describes an in vivo pharmacology study of "an exemplary anti-PD-1 antibody" with compound A15, which is a CSF-1R inhibitor. Example 7 of Bilic describes an in vivo pharmacology study of "an exemplary anti-PD-1 
Applicant asserts that the number of categories and components in the disclosure of Bilic is so large that the combination of agents of the instant claims would not be immediately apparent to one of ordinary skill in the art. Rather, the lists provided components which could be combine in over hundreds of thousands of possible combinations, if not more, and one of ordinary skill in the pharmaceutical arts would have needed extensive experimentation to arrive at the claimed invention. Accordingly, it is asserted that Bilic is not an enabling reference for purposes of 35 USC § 102(a)(1), and the claims as amended herein are novel in view of Bilic.

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Although Bilic does not disclose binimetinib in Examples 2, 3, 4, 6, and 7, Bilic specifically discloses in a single embodiment, a combination comprising an anti-PD-1 antibody molecule, in combination with a MEK inhibitor, Binimetinib (Page 276, lines 23-25).  Therefore, Bilic does in fact teach selecting binimetinib among the numerous specific combination agents. Further Bilic also discloses Nivolumab, Pembrolizumab or Pidilizumab specifically as PD-1 inhibitors on page 139, line 6 in a section designated “Additional Inhibitors if PD-1 and Other Immune Checkpoint Molecules”. Therefore, Bilic not only teaches binimetinib among the numerous agents, but also that Nivolumab, Pembrolizumab or 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-15, 17, 23, 25-26 and 32-34 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Bilic (WO 2017/106656 Al, published June 22, 2017).
Claims 1, 3-4, 8, 13, 16, 23, 25-26 and 32-34 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Bilic (WO 2017/106656 Al, published June 22, 2017), and further in view of Krell (W02014063024, published April 24, 2014).
Claims 1, 3-4, 8, 13, 18, 23, 25-26 and 32-34  remain/are rejected under 35 U.S.C. 103 as being unpatentable over Bilic (WO 2017/106656 Al, published June 22, 2017), and further in view of Grisham (Grisham et al. published May 20, 2015).

Applicant’s Arguments for Rejection Under 35 USC §103
Applicant argues that Bilic does not provide a finite number of possible solutions. Rather, the lists provided in Bilic for the anti-PD 1 inhibitors and combination agents which could be combined results in hundreds of thousands of possible combinations, if not more, and one of ordinary skill in the pharmaceutical arts would have needed extensive experimentation to arrive at the claimed invention. 
The only examples of combinations disclosed in Bilic are those described in Examples 2, 3, 4, 6 and 7, i.e., the only guidance Bilic provides for possible agents to be used in combination with "an exemplary anti-PD-1 antibody" are inhibitors of IAP, DAC, BTK, CSF-1R and another PD-1 antibody. Accordingly, Bilic only provides motivation to explore combinations of anti-PD- 1 antibodies with inhibitors of IAP, DAC, BTK, CSF-1R and another PD-1 antibody, but even then, one skilled in the art would still need to undergo undue experimentation, since none of Examples 2, 3, 4, 6 and 7 disclose what "exemplary anti-PD-1 antibody" was used in any of these studies, so Bilic provides no guidance for a specific anti-PD-1 antibody to use in combination with an IAP, DAC, BTK or CSF-1R inhibitor or another anti-PD-1 antibody.The Examiner has not articulated any reasoning why a person of ordinary skill at the time of the invention would have selected and combined the MEK inhibitor and a PD-1 inhibitor in the normal course of research and development, let alone the specific MEK inhibitor binimetinib and one of the PD-1 inhibitors recited in claim 1 as amended herein, to yield the claimed invention with any reasonable expectation of success. 
The above notwithstanding, Example 2 of the present invention describes the results of an in vivo study of the administration of either MEK162 (binimetinib), an anti-PD-1 antibody or a combination of binimetinib and the anti-PD-1 antibody in an immune-competent model of KRas mutant colorectal carcinoma. MEK162 and anti-PD-1 were not highly effective as single agents in this model resulting in modest tumor growth inhibition (<50% tumor growth inhibition (TGI)) and median survival improvement (26 days versus 18 days for vehicle control) (Table 5). MEK162 treatment resulted in 43% tumor growth inhibition (TGI), 26 days median survival compared to 18 days for vehicle treated animals and no cures (FIGs. 13A-B). Anti-PD-1 antibody treatment was similar with 41% TGI, 26 days median survival but 2/10 animals had no palpable tumor at study end (cure). However, when administered in concomitant 
For at least the reasons presented above, claims 1, 3-5, 7-15, 23-26 and 32-34 are nonobvious in view of Bilic. 
(A) Regarding claims 4-5 and 33-34, the Examiner asserts Bilic teaches a method of treating metastatic colorectal cancer and further teaches a method of treating microsatellite stable colorectal cancer. The Examiner then asserts"[i]t would have been obvious to modify the method of treating microsatellite stable colorectal cancer to treat metastatic microsatellite stable colorectal cancer in order to more specifically and effectively treat colorectal cancer." However, as argued above, the extensive lists of agents in Bilic cover hundreds of thousands of possible combinations of agents, with no teaching or suggestion to combine binimetinib with any of the PD-1 inhibitors recited in claim 1 as amended herein, for the treatment of any cancer, let alone metastatic colorectal cancer or microsatellite stable colorectal cancer. The recitation of metastatic colorectal cancer and microsatellite stable colorectal cancer in a list of hundreds of possible cancers that purportedly could be treated by the possible hundreds of thousands of combinations based on the list of combination agents of Bilic does not render claims 4-5 and 33-34 obvious. 

(C) Claim 18 is rejected under 35 USC § 103 over Bilic as applied to claims 1, 3-5, 7-15, 23-26 and 32-34 above, and further in view of an abstract by Grisham (Grisham et al. published May 20, 2015). 
The Examiner acknowledges that Bilic does not teach that binimetinib is administered for three weeks on and one week of in at least one treatment cycle of 28 days, but notes that Grisham teaches a method of treating cancer wherein binimetinib is administered weekly for 3 of every 4 weeks, and based on the combination of these references the Examiner posits that claim 18 is obvious in view of this combination of references. Applicant respectfully disagrees. The Grisham abstract only describes a Phase lb trial dose escalation trial in patients with ovarian cancer, in which the patients were administered binimetinib on 2 dosing schedules (either 30 mg or 45 mg) twice daily or on an intermittent schedule on days 1-5 weekly for 3 of every 4 weeks), wherein both dosing schedules were in combination with paclitaxel. Applicant asserts it cannot be assumed that this dosing schedule for treating ovarian cancer will work for the treatment of a different cancer with binimetinib alone or in combination with any other agent. Rather, in vivo preclinical studies or clinical trials will need to be conducted in order to determine an effective .

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Applicant states that the results of Example 2 were not predictable based on the disclosure of Bilic, and Bilic provides no guidance to select a MEK inhibitor out of all of the numerous combination agents listed across over 100 pages, let alone select binimetinib among the numerous specific combination agents listed in Bilic. However, as discussed supra, Bilic specifically discloses in a single embodiment, a combination comprising an anti-PD-1 antibody molecule, in combination with a MEK inhibitor, Binimetinib
Regarding claims 4-5, and 33-34, as discussed supra, Bilic specifically discloses in a single embodiment, a combination comprising an anti-PD-1 antibody molecule, in combination with a MEK inhibitor, Binimetinib (Page 276, lines 23-25). In that same paragraph, page 276, lines 30-31, Bilic discloses that the combination can treat non-small cell lung cancer, a multisystem genetic disorder, a melanoma, an ovarian cancer, a digestive/gastrointestinal cancer, a rheumatoid arthritis, or a colorectal cancer, which is a finite number of cancers, and includes colorectal cancer. Bilic further discloses a method of treating metastatic colorectal cancer (Page 192, Lines 7-9) and a method of treating microsatellite stable colorectal cancer (Page 237, Line 21). 
It would have been obvious to modify the method of treating microsatellite stable colorectal cancer to treat metastatic microsatellite stable colorectal cancer in order to more specifically and effectively treat colorectal cancer. One would have been motivated to do so because Bilic teaches that the method of treating microsatellite stable colorectal cancer with a PD-1 binding antagonist and binimitinib can also be used to treat metastatic colorectal cancers.
One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success by modifying the method of treating microsatellite stable colorectal cancer to treat metastatic microsatellite stable colorectal cancer in order to more specifically and effectively treat colorectal cancer as it was known in the art that a PD-1 binding antagonist and binimitinib can be used to treat both metastatic colorectal cancers and microsatellite cancers.
In regards to claim 16, as discussed supra, Bilic teaches a method for treating cancer consisting essentially of administering to a patient in need thereof, over a period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimitinib or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer (Page 276, Lines 23-33).
Bilic does not teach that binimetinib is a crystallized binimetinib.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the binimetinib in Bilic to crystallized binimetinib as taught in Krell because the crystallized form has an improved purity profile and an improved physical morphology which is advantageous in pharmaceutical drug development and manufacture (Krell, Page 3, Lines 12-15).
In regards to claim 18, as discussed supra, Bilic specifically discloses in a single embodiment, a combination comprising an anti-PD-1 antibody molecule, in combination with a MEK inhibitor, Binimetinib (Page 276, lines 23-25). In that same paragraph, page 276, lines 30-31, Bilic discloses that the combination can treat non-small cell lung cancer, a multisystem genetic disorder, a melanoma, an ovarian cancer, a digestive/gastrointestinal cancer, a rheumatoid arthritis, or a colorectal cancer, which is a finite number of cancers, and includes ovarian cancer. Further Bilic also discloses Nivolumab, Pembrolizumab or Pidilizumab specifically as PD-1 inhibitors on page 139, line 6 in a section designated “Additional Inhibitors if PD-1 and Other Immune Checkpoint Molecules”. Therefore, Bilic not only teaches binimetinib among the numerous agents, but also that Nivolumab, Pembrolizumab or Pidilizumab, as the key PD-1 inhibitors to be combined with binimetinib, to treat cancers including ovarian cancer.
Bilic does not teach that binimetinib is administered for three weeks on and one week off in at least one treatment cycle of 28 days. Grisham teaches a method of treating ovarian cancer wherein binimetinib is administered weekly for 3 of every 4 weeks (Abstract, Methods). One of ordinary skill in the art at the time the invention was effectively filed would have been motivated to modify the dosage schedule of binimetinib to the schedule as taught by Grisham.
reasonably expected success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage schedule of binimetinib to arrive at the claimed invention.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643